    Case: 1:19-cv-07190 Document #: 47 Filed: 01/15/20 Page 1 of 4 PageID #:2781




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 CRAIGVILLE TELEPHONE CO. d/b/a
 ADAMSWELLS; and CONSOLIDATED
 TELEPHONE COMPANY d/b/a CTC.,
                                                             Hon. John Z. Lee
                    Plaintiffs,

        v.                                                   Case No. 1:19-cv-07190

 T-MOBILE USA, INC.; and
 INTELIQUENT, INC.,

                    Defendants.


                      INTELIQUENT, INC.’S MOTION TO DISMISS
                     FIRST AMENDED CLASS ACTION COMPLAINT

       Inteliquent, Inc. (“Inteliquent”), respectfully moves pursuant to Federal Rule of Civil

Procedure 12(b)(6) to dismiss the First Amended Class Action Complaint (“complaint”). The

reasons set forth in detail in Inteliquent’s accompanying memorandum of law warrant dismissal.

In addition, Inteliquent states the following in support of its motion to dismiss:

       1.      Each of the counts against Inteliquent in the complaint fails to state a claim upon

which relief can be granted.

       2.      Inteliquent joins the motion to dismiss under Rule 12(b)(6) and 12(b)(1) filed by

defendant T-Mobile, USA, Inc. (“T-Mobile”) and each of the arguments T-Mobile makes in its

separate memorandum supporting T-Mobile’s motion to dismiss (pertaining to the Counts that are

brought against Inteliquent and T-Mobile). For example, the arguments that Inteliquent joins

include, without limitation, the arguments in T-Mobile’s motion that: (i) the complaint does not

plausibly allege any injury resulting from T-Mobile’s alleged conduct; (ii) Counts II-III alleging

violations of the Communications Act do not plausibly state violations and are also time-barred;



                                                  1
    Case: 1:19-cv-07190 Document #: 47 Filed: 01/15/20 Page 2 of 4 PageID #:2782




(iii) Count IV should be dismissed because the plaintiffs fail to allege proximate cause, it does

not allege any predicate act with specificity, and it does not allege the use of the wires intended

to deprive anyone of property or money; (iv) Count V should be dismissed because the plaintiffs

fail to allege any RICO conspiracy; (v) plaintiffs’ prayer for punitive damages in Counts IV and

V should be dismissed; (vi) Count VII alleging violations of the Illinois Consumer Fraud Act

should be dismissed because the plaintiffs lack standing as non-consumers; and (vii) Count VIII

alleging civil conspiracy should be dismissed. Inteliquent joins these and any other arguments T-

Mobile raises that apply to the Counts against Inteliquent.

          3.     Inteliquent’s separate memorandum of law in further support of this motion

addresses the Counts alleged against it.

          4.     As the defendants stated to the Court in their December 9, 2019 motion for

extension of time (ECF 21), they have worked to avoid undue repetition in their motion to dismiss

briefs.

          5.     Inteliquent has also filed a separate motion for primary jurisdiction referral. That

motion is made in the alternative in the event that the Court does not grant the motion to dismiss.

As explained in the motion to dismiss briefs, there is no basis in law for the Court to rule that the

complaint has stated a claim against Inteliquent, and the complaint therefore should be dismissed.

If the Court has any lingering question whether there was any issue that could supply any claim

here (there is none), then the only appropriate action would be to refer certain questions to the

Federal Communications Commission before permitting any claims against Inteliquent to

proceed.

          WHEREFORE, Inteliquent requests that this Court grant this Motion, and order any other

such relief that the Court deems just and proper.




                                                   2
  Case: 1:19-cv-07190 Document #: 47 Filed: 01/15/20 Page 3 of 4 PageID #:2783




Dated: January 15, 2020                    Respectfully submitted,

                                   By: /s/ John J. Hamill
                                       John J. Hamill
                                       john.hamill@dlapiper.com
                                       Michael S. Pullos
                                       michael.pullos@us.dlapiper.com
                                       Devin Carpenter
                                       devin.carpenter@us.dlapiper.com
                                       DLA PIPER LLP (US)
                                       444 West Lake Street, Suite 900
                                       Chicago, Illinois 60606
                                       Tel: 312.368.7036/2176
                                       Fax: 312.251.5809/312.630.6350


                                           Attorneys for Inteliquent, Inc.




                                       3
   Case: 1:19-cv-07190 Document #: 47 Filed: 01/15/20 Page 4 of 4 PageID #:2784




                                CERTIFICATE OF SERVICE

         The undersigned attorney, on oath, certifies that on January 15, 2020, he served the
foregoing Motion to Dismiss First Amended Class Action Complaint via the ECF system to all
parties that have consented to same in accordance with applicable Federal Rules of Civil Procedure
and Local Rules of the U.S. District Court for the Northern District of Illinois.


                                            By: /s/ John J. Hamill
                                                John J. Hamill




                                                4
